Title: From George Washington to Thomas Sim Lee, 12 October 1781
From: Washington, George
To: Lee, Thomas Sim


                  Sir
                     
                     Head Quarters Before York 12th Octobr 1781
                  
                  I was yesterday honored with your Excellency’s favor of the 3d—Give me leave to return you my sincerest thanks for your exertions on the present occasion— the supplies granted by the State are so liberal, that they remove every apprehension of Want. Colo. Blaine has gone himself over to the Eastern shore to see that the Cattle from thence are brought down to the proper landing where they will be slaughtered and the meat sufficiently salted to be transported by Water, proper measures have been taken by the Commissaries to receive the Cattle of the Western Shore and to have them driven by land. Arrangements have also been made to send up the Craft for Flour as fast as they discharged their lading of Stores.
                  I will desire Colo. Stewart to send up all the empty Flour Barrels that can be made of further use.
                  We opened our first parallel on the night of the 6th and established it compleatly with a loss too trifling to mention. Our shells have done considerable damage in the Town, and our fire from the Cannon has been so heavy and well directed against the embrazures of the Enemy’s Works, that they have been obliged, during the day, to withdraw their Cannon and place them behind their Merlins—The Charon of 44 Guns and two large Transports have been burnt by hot Balls. The Guns and Stores had been previously taken out of the Frigate.
                  We last night advanced our second parallel within 300 yards of the Enemy’s Works, without the least annoyance from them.  Lord Cornwallis’s conduct has hitherto been passive beyond conception—he either has not the means of defence, or he intends to reserve himself untill we approach very near him.  A few days must determine whether he will or will not give us much trouble.  I have the honor to be with great respect Your Excellency’s Most Obedt Servant
                  
                     Go: Washington
                  
               